         Case 3:20-cv-04069-EMC Document 18 Filed 06/26/20 Page 1 of 2




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                       CIVIL MINUTES


Date: June 26, 2020               Time: 1:29-2:23=                Judge: EDWARD M. CHEN
                                        54 Minutes

Case No.: 20-cv-04069-EMC         Case Name: Rodenbaugh v. Lahoti

Attorney for Plaintiff: Mike Rodenbaugh
Attorneys for Defendant: Michael Cilento, Brett Lewis, Michael Hsueh

Deputy Clerk: Angella Meuleman                         Court Reporter: Ruth Ekhaus

                       PROCEEDINGS HELD BY ZOOM WEBINAR

[11] Motion for Temporary Restraining Order held.


                                           SUMMARY

Parties stated appearances and proffered argument. Court granted Mr. Cilento and Mr. Lewis to
appear Pro Hac Vice for this appearance but must file applications with certificates of good
standing to the Court.

Plaintiff’s motion for a TRO denied.

Plaintiff has not shown a likelihood of success on the merits on the federal claims (15 U.S.C. §
8131(1)(A) and § 1125(a)(1)(A)). Both claims require the intent to profit from the domain name
or mark; that is questionable based on the evidence of record.

Although Plaintiff has established serious questions going to the merits on the claim for violation
of California Business & Professions Code § 17525(a), Plaintiff must also show that the balance
of hardships tips sharply in his favor in order to obtain a TRO. Plaintiff has shown some
hardship if a TRO were not issued, but he has not shown enough to establish that the balance of
hardships tips sharply in his favor.

The Court notes that, in so ruling, it is not prejudging any motion for preliminary injunction
which, presumably, would be based on a different and/or fuller record.

The Court also notes that, although it is denying Plaintiff’s motion for a TRO, it does have
concern that there may be a moving target here. For example, Plaintiff has provided evidence

                                                 1
         Case 3:20-cv-04069-EMC Document 18 Filed 06/26/20 Page 2 of 2




that a Google search for “mike rodenbaugh” showed as the first “hit” the website
mikerodenbaugh.com (albeit with enough content shown to suggest that the website is not
affiliated with Plaintiff). See Pl.’s Ex. H. However, during the hearing, when the Court
conducted the same Google search, the website did not appear as a hit.

Finally, the Court notes that, because Defendants are represented by counsel now, there should
be no need for any Defendant to communicate personally with Plaintiff. Communications with
Plaintiff should be made through defense counsel.




                                               2
